                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                      :      NO. 19-mc-163
SUBPOENA TO TERRY KEEBAUGH                  :
                                            :
SUSAN E. CONREY                             :
                                            :
      v.                                    :
                                            :
IBM CORPORATION                             :

                                        ORDER


      NOW, this 6th day of November, 2019, upon consideration of the Motion to Quash

Subpoena and for Protective Order and the plaintiff’s reply, it is ORDERED that the motion

is GRANTED.

      IT IS FURTHER ORDERED that the subpoena issued by the plaintiff directed to

Terry Keebaugh is QUASHED.




                                  /s/ TIMOTHY J. SAVAGE J.
